Title: James Martin (of New York) to Thomas Jefferson, 17 November 1813
From: Martin, James
To: Jefferson, Thomas


          SirWashington novr 17. 1813
          I received with all imaginable Gratitude your Letter from monticello but confess I am Embarrassed by the Condescension on your part in writing it—you have taken however the favorable side to me and relieved me from the apprehension that what was most
			 respectfully designed to Amuse a Vacant half hour might be Construed into a presumption which I was not justified in—no monk ever read any of the Fathers with the Devotion I do the Sentiments you
			 Communicate—they have the Authoritative Stamp that wisdom & Experience give to all you say—And were it not that I know that were one to rise from the dead he could not controul the passions which at present influence that very moral & Religious Set—I believe I should have run the risque of your displeasure and by publishing your Opinion have shamed at least if not Silenced them—the poets have, to be sure, drawn very beautiful
			 pictures of turbulent Crowds awed from Sedition by the Appearance of one man of Superior Sanctity and wisdom but I am certain no modern poet would draw the same picture—Great Britain has found the Art of closing even that Avenue pope’s Line ‘Huge Bales of British Broad cloth Block the Door’ is I am afraid as Embarrassing morally as the poet supposes it would be in reality but for paper money—that I write solely to amuse you in a
			 leisure moment I can
			 now give you a proof because
			 I leave off at that phrase ‘paper money’ to tell you that having amused myself this
			 morning by turning the whole Amount of the parliamentary Grants of last year into time I find that the national
			 Expenditure of Great Bn was 1000 Dollars per minute and therefore I think the question their politicians so frequently ask each other ‘How are we ruined’? is easily Answered—to continue my
			 Efforts I cut from the
			 newspapers two Articles which if they do not Amuse you will at least shew that we do not bear either the naval or Law Oppressions without shewing some resentment—the one was wrote in a moment of
			 Vexation at reading in the papers the Affidavits of poor people in on the potomac who had been robbed of those Identical Articles and the other at reading (in the Federal
			 papers) a Character given of a man to whom the Country owes I believe more than half its plagues—and
			 which was so very highly Coloured that with one who knew him it could not be suffered to pass with Impunity—
          your Indulgence to me does not make me forget that it is a Trespass, at least upon politeness, to write you long Letters and therefore considering myself now at Liberty to write you when I think I can write you entertainingly I am only to request you not to take the trouble of Answering this but to give me an Annual Certificate of your Health and your permission to continue writing—
          I am with the utmost respect your Obliged & Obedt ServtJas Martin
        